NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JONNA CORPORATION, DBA Premier                  No.    17-17459
Recycling Company
                                                D.C. No.
                Plaintiff-Appellant,            17-cv-00956-LHK-HRL

 v.
                                                MEMORANDUM*
CITY OF SUNNYVALE,

                Defendant-Appellee.



                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                          Submitted February 15, 2019**
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and LASNIK,***
District Judge.

      Jonna Corporation, dba Premier Recycling Company (“Premier”), appeals


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
the dismissal of its First Amended Complaint (“FAC”) on November 9, 2017. We

have jurisdiction under 8 U.S.C. § 1291, and we affirm.

      We review de novo a dismissal of a complaint, and we review for abuse of

discretion a denial of leave to amend a complaint. United States ex rel. Anita

Silingo v. WellPoint, Inc., 904 F.3d 667, 676 (9th Cir. 2018); (citing United States

v. Corinthian Colleges, 655 F.3d 984, 991, 995 (9th Cir. 2011)).

      The City of Sunnyvale (“the City”) has an exclusive franchise arrangement

for the collection of waste and recycling materials with Bay Counties Waste

Services. The California Supreme Court held in 1994 that cities were authorized to

grant exclusive franchises of this sort for “solid waste.” Waste Mgmt. of the

Desert, Inc. v. Palm Springs Recycling Ctr., Inc., 869 P.2d 440, 442 (Cal. 1994) (in

bank). In its FAC, Premier challenged the City’s exclusive franchise, alleging a

declaratory relief action premised on the Takings Clause of the United States

Constitution and the Fourteenth Amendment’s guarantee of substantive due

process. In its opposition to the City’s motion to dismiss, it abandoned its Takings

Clause claim, and clarified that its due process claim was based not on any actions

by the City, but on the California Supreme Court’s definition of “waste,” which

includes within its ambit the construction and demolition debris that Premier

collects. Waste Mgmt. of the Desert, Inc., 869 P.2d at 445. To the extent that

Premier now asserts a substantive due process violation by the City, those claims


                                          2                                     17-17459
have been waived. Solis v. Matheson, 563 F.3d 425, 437 (9th Cir. 2009).

      As Premier concedes, we must apply rational basis review to its claims. Witt

v. Dep’t of Air Force, 527 F.3d 806, 817 (9th Cir. 2008). Under this standard,

“only egregious official conduct can be said to be arbitrary in the constitutional

sense: it must amount to an abuse of power lacking any reasonable justification in

the service of a legitimate governmental objective.” Shanks v. Dressel, 540 F.3d
1082, 1088 (9th Cir. 2008) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833,

846 (1998)) (internal quotation marks omitted). Even assuming, as the district

court did, that Premier’s substantive due process claim based on a state court’s

interpretation of state law is sustainable in a federal court, Premier does not satisfy

this “exceedingly high burden.” Id. (quoting Matsuda v. City & County of

Honolulu, 512 F.3d 1148, 1156 (9th Cir. 2008)). It expressed disagreement with

the California Supreme Court’s definition of “waste,” Waste Mgmt. of the Desert,

Inc., 869 P.2d at 444, but it pleaded no facts to support its allegations that the

decision was “constitutionally arbitrary.” Shanks, 540 F.3d at 1089. The district

court did not err in dismissing the FAC. Nor did it abuse its discretion in denying

leave to amend. See Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892-93

(9th Cir. 2010).

      AFFIRMED.




                                           3                                     17-17459